EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason Huang on September 28, 2021.

The application has been amended as follows: 
In the Claims
20. A controller for a wellbore tool, the controller comprising: a first housing and a sleeve defining a first chamber; a second housing coupled to the first housing and the second housing and the sleeve defining a second chamber[[;]] a valve block separating the first and second chambers; a piston axially movable within the first chamber; the sleeve coupled to the piston, and extending from the first chamber into the second chamber through the valve block; a fastener coupled to sleeve and coupled to the second housing; a central longitudinal flowbore through the sleeve and the piston; a first bore through the valve block fluidically coupling an annulus between the sleeve and the first housing with the second chamber; a check valve associated with the first bore; a second bore through the valve block fluidically coupling an annulus between the sleeve and the first housing with the second chamber; and a stop valve associated with the second bore. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant is claiming a debris collection tool includes a mandrel having a longitudinal flowbore therethrough and an inner sleeve disposed around the mandrel. A first array of magnets is arranged on the inner sleeve. A second array of magnets is disposed around the inner sleeve. The debris collection tool further includes an adaptor sleeve concentric with the mandrel and a linkage coupling the adaptor sleeve with the inner sleeve. Additionally, the inner sleeve further comprises a longitudinal groove between two adjacent inner magnets. Also, the outer magnet array comprises: an annular arrangement of outer magnets between a pair of axially spaced end bands and a bridge between two circumferentially adjacent outer magnets of the annular arrangement of outer magnets. Last, applicant is claiming a controller for a wellbore tool.  The controller has a first housing, a first chamber; a second housing, a second chamber and a valve block separating the first and second chambers. A piston axially movable within the first chamber and a sleeve coupled to the piston. The piston extends from the first chamber into the second chamber through the valve block. A check valve associated with a first bore coupling an annulus between the sleeve and the first housing with the second chamber. A second bore through the valve block fluidically coupling an annulus between the sleeve and the first housing with the second chamber.  A stop valve associated with the second bore.
Telfer PG Pub. 2008/0196881 (Telfair) is similar to the claimed invention. Telfair discloses a wellbore cleaning tool. The wellbore cleaning tool has a mandrel (150), an inner magnet array (76a-d) and an outer magnet array (120a-d). (Figs. 8-9). Regarding independent claim 1, Telfer does not teach an inner sleeve disposed around the mandrel and the inner magnet array on the inner sleeve. Instead in Telfer the inner magnet array (76a-d) is on the mandrel 
Delzell et al. US Patent (Delzell) is similar to the claimed invention. Delzell discloses a selective magnetic positioning tool that has an array of inner magnets (1480b, 1481b, 1482b, 1483b) and out magnets (1480a, 1481a, 1482a, 1483a). The inner magnets are arranged on a sleeve (1500). Furthermore, an inner housing (1502) can be considered a mandrel. (Fig. 15). Regarding independent claim 1, Delzell does not teach an adaptor sleeve concentric with the mandrel; and a linkage coupling the adaptor sleeve with the inner sleeve. Regarding independent claim 18, Delzell does not teach a longitudinal groove between two adjacent inner magnets, a pair of axially spaced end bands and a bridge between two circumferentially adjacent outer magnets of the annular arrangement of outer magnets, the bridge configured to project into the longitudinal groove. Regard independent claim 20, Delzell does not teach any of the features in the claim. In conclusion, examiner did not find prior art that taught all of the elements and limitations disclosed in any of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 5712703436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676